United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2183
                        ___________________________

                                Vincent M. Cooper

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

             Carlton D. Jones, Prosecuting Attorney, Miller County

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Western District of Arkansas - Texarkana
                                ____________

                          Submitted: January 20, 2016
                            Filed: January 26, 2016
                                 [Unpublished]
                                 ____________

Before BENTON, BOWMAN, KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      Vincent M. Cooper appeals after the district court1 dismissed his 42 U.S.C.
§ 1983 complaint and denied his motions for appointment of counsel and for leave

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
to amend his complaint. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       Cooper’s complaint sought postconviction access to DNA testing of certain
evidence used at his criminal trial. Upon de novo review, this court concludes that
the dismissal was proper. See Dist. Attorney’s Office for Third Judicial Dist. v.
Osborne, 557 U.S. 52, 69, 72-75 (2009) (discussing contours of substantive and
procedural due process rights related to postconviction access to DNA testing);
Schaaf v. Residential Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008) (grant of
motion to dismiss is reviewed de novo). The district court did not abuse its discretion
in denying Cooper’s motions. See Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th
Cir. 2006) (abuse-of-discretion standard applies to denial of motion for appointment
of counsel; discussing relevant factors); Joshi v. St. Luke’s Hosp., Inc., 441 F.3d 552,
555, 557-58 (8th Cir. 2006) (abuse-of-discretion standard applies to denial of motion
for leave to amend complaint; denial may be justified by futility of amendment).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-